                                                                         •b. ills i r'iC i C
                     Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 PageDISTRICT
                                                                            1 of 12 OF NH

                                                                                                    20I9JUN2I AH 10: 15
AO 243(Rev. 09/17)

                      MOTION UNDER 28 U.S.C. § 2255 TO VACATE,SET ASIDE,OR CORFUECT
                                                                                                               2
                                  SENTENCE BY A PERSON IN FEDERAL CUSTODY

United States District Court                                District     New Hampshire
Name (under which you were convicted):                                                              Docket or Case No.:
  William A. Bischoff                                                                                17-cr-00196(JD)
Place of Confinement:                                                            Prisoner No.:
 FMC Devens                                                                       16047-049

UNITED STATES OF AMERICA                                                      M OVant (include name under which convicted)

                                                               William A. Bhschoff


                                                          MOTION

    I. (a)Name and location of court which entered the judgment of conviction you are challenging:
          U.S. District Court, 55 Pleasant Street, Room 110, Concord, NH 03301-3941




         (b)Criminal docket or case number(if you know): 117-cr-00196(JD)

    2. (a)Date of the judgment of conviction (if you know): 6/20/2018
         (b)Date ofsentencing: 6/20/2018

    3.   Length ofsentence: 48 months

    4.   Nature of crime (all counts):
         118U.S.C.§1343 Wire Fraud
         26 U.S.C. §7203 Willfully Failing to File Individual Federal Income Tax Returns




         (a) What was your plea? (Check one)
              (I) Not guilty                        (2) Guilty 0                       (3) Nolo contendere(no contest)

    6. (b)If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
       what did you plead guilty to and what did you plead not guilty to?
          no trial




   6. If you went to trial, what kind oftrial did you have? (Check one)                      Jurvl I             Judge only I I
    7. Did you testify at a pretrial hearing, trial, or post-trial hearing?          Yes| )                      NoQ

                                                                                                                             Page 2 of 13
                     Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 2 of 12


AO 243(Rev. 09/17)

    8. Did you appeal from the judgment of conviction?             Yes I    I            No
    9.    If you did appeal, answer the following:
         (a) Name of court:
         (b) Docket or case number(if you know):
         (c) Result:
         (d) Date of result(if you know):
         (e)Citation to the case (if you know):
         (f) Grounds raised:




         (g)Did you file a petition for certiorari in the United States Supreme Court?        Yes              No
                                                                                                                | |
               If"Yes," answer the following:
              (1) Docket or case number(if you know):
              (2) Result:


              (3) Date of result(if you know):
              (4)Citation to the case (if you know):
              (5)Grounds raised:




   10.   Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
         concerning this judgment of conviction in any court?
           VesO         NoQ
  11.    If your answer to Question 10 was "Yes," give the following information:
         (a) (I)Name of court:
             (2) Docket or case number (if you know):
             (3) Date of filing(if you know):




                                                                                                                   Page 3 of 13
                     Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 3 of 12


AO 243(Rev. 09/17)

            (4) Nature of the proceeding:
            (5) Grounds raised:




            (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                      Yes           No

            (7) Result:
            (8) Date of result(if you know):
        (b) If you filed any second motion, petition, or application, give the same information:
            (1) Name of court:
            (2) Docket of case number (if you know):
            (3) Date offiling (if you know):
            (4) Nature ofthe proceeding:
            (5) Grounds raised:




            (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                      YesQ          No I I
            (7) Result:
            (8) Date of result(if you know):
        (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
        or application?
            (1) First petition:          Yes I I        No I I
            (2) Second petition:         Yes|| No □
        (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:




                                                                                                                   Page 4 of 13
                     Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 4 of 12


AO 243(Rev. 09/17)


 12.    For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
        laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
        supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: My sentence should be reduced to time served or at the very least, to 24 months


        (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):
        My plea agreement stated that if I could post a $1 million bond to help with restitution, my sentence would have
        been 24 months instead of 48. This type of economic disparity between the rich and poor is clearly
        unconstitutional.




       (b) Direct Appeal of Ground One:
            (1) If you appealed from the judgment of conviction, did you raise this issue?
                      YesO           No I I
            (2) If you did not raise this issue in your direct appeal, explain why:




       (c) Post-Conviction Proceedings:
            (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      YesD           No I I
            (2) If you answer to Question (c)(I) is "Yes," state:
             Type of motion or petition:
             Name and location of the court where the motion or oetition was filed:



             Docket or case number(if you know):
             Date of the court's decision:

             Result(attach a copy of the court's opinion or order, if available):




            (3) Did you receive a hearing on your motion, petition, or application?
                      YesQ           NoQ

                                                                                                                  Page 5 of 13
                     Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 5 of 12


AO 243(Rev.09/17)

            (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes □          No □
            (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                       YesQ           NoQ

            (6)     If your answer to Question (c)(4) is "Yes," state:
            Name and location of the court where the appeal was fi led:


            Docket or case number (if you know):
            Date of the court's decision:

            Result (attach a copy of the court's opinion or order, if available):




            (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
            issue:




GROUND TWO:              The government miscalculated the losses in my case

        (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

      The govemment overstated the loss in this case by not including certain disbursements paid to investors in the
      past, and also did not correctly calculate and undervalued the assets that were seized by the govemment,
      resulting In a gross miscalculation of cost.




        (b) Direct Appeal of Ground Two:
            (1) If you appealed from the judgment of conviction, did you raise this issue?
                       YesQ           No □



                                                                                                                   Page 6 of 13
                     Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 6 of 12


AO 243(Rev.09/17)



            (2) If you did not raise this issue in your direct appeal, explain why:




       (c) Post-Conviction Proceedings:
            (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes I   I      No I    I
            (2) If you answer to Question (c)(1) is "Yes," state:
            Type of motion or petition:
            Name and location of the court where the motion or petition was filed:


            Docket or case number(if you know):
            Date of the court's decision:

            Result(attach a copy of the court's opinion or order, if available):



           (3) Did you receive a hearing on your motion, petition, or application?
                       Yes □          No □
            (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes □          No □
            (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                       Yes □          No I I
            (6)     If your answer to Question (c)(4) is "Yes," state:
            Name and location of the court where the appeal was filed:


            Docket or case number (if you know):
            Date of the court's decision:

            Result (attach a copy of the court's opinion or order, if available):




            (7)     If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
            issue:




                                                                                                                     Page 7 of 13
                     Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 7 of 12


AO 243(Rev. 09/17)

GROUND THREE: The government ignored the new definition of intended loss pursuant to SGA 792


        (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):

        The govemment did not properly prove or offer evidence suggesting that I intended for anyone to lose any
         money, as I have been an investor for 50 years and have never had an issue before.




       (b) Direct Appeal of Ground Three:
            (1) If you appealed from the judgment ofconviction, did you raise this issue?
                      YesQ]          NoQ
            (2) If you did not raise this issue in your direct appeal, explain why:




        (c) Post-Conviction Proceedings:
            (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      Yesn           NoQ
            (2) If you answer to Question (c)(1) is "Yes," state:
             Type of motion or petition:
             Name and location of the court where the motion or petition was filed:


             Docket or case number (if you know):
             Date of the court's decision:

             Result(attach a copy of the court's opinion or order, if available):




            (3) Did you receive a hearing on your motion, petition, or application?
                      YesQ           NoQ
            (4) Did you appeal from the denial of your motion, petition, or application?
                      YesHil         No|~l
            (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                      YesQ           No I I

                                                                                                                  Page 8 of 13
                     Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 8 of 12


AO 243(Rev.09/17)



            (6) If your answer to Question (c)(4) is "Yes," state:
            Name and location of the court where the aooeal was filed:



            Docket or case number (if you know):
            Date of the court's decision:

            Result(attach a copy of the court's opinion or order, if available):




            (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
            issue:




GROUND FOUR: My offense level was miscalculated because the sentencing guidelines were miscalculated.


       (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):
       I was oversentenced due to the overstatement of loss applying higher offense levels than would have otherwise
       been used.




       (b) Direct Appeal of Ground Four:
            (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes           Npn
           (2) If you did not raise this issue in your direct appeal, explain why:




       (c) Post-Conviction Proceedings:
            (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      YesQ          No I I
            (2) If you answer to Question (c)(1) is "Yes," state:


                                                                                                                 Page 9 of 13
                      Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 9 of 12


AO 243(Rev. 09/17)

             Type of motion or petition:
             Name and location of the court where the motion or petition was filed:


             Docket or case number(if you know):
             Date of the court's decision:

             Result(attach a copy of the court's opinion or order, if available):



            (3) Did you receive a hearing on your motion, petition, or application?
                       YesO          No I I
            (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes □         Nofl
             (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                       Yes □         No I i
             (6) If your answer to Question (c)(4) is "Yes," state:
             Name and location of the court where the appeal was filed:


             Docket or case number (if you know):
             Date of the court's decision:

             Result (attach a copy of the court's opinion or order, if available):




             (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
             issue:




  13.   Is there any ground in this motion that you have not previously presented in some federal court? If so, which
        ground or grounds have not been presented, and state your reasons for not presenting them:




                                                                                                                 Page 10 of 13
                    Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 10 of 12


AO 243(Rev.09/17)

 14.    Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
        you are challenging?        Yes| \           No[3
        If"Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the
        issues raised.




 15.    Give the name and address, if known, ofeach attorney who represented you in the following stages ofthe
       judgment you are challenging:
       (a) At the preliminary hearing:
        Bjom Lange, Federal Public Defender, 22 Bridge Street, Third Floor Concord, NH 03301

       (b) At the arraignment and plea:
        Bjom Lange, Federal Public Defender, 22 Bridge Street, Third Floor Concord, NH 03301

       (c) At the trial:


       (d) At sentencing:
        Bjom Lange, Federal Public Defender, 22 Bridge Street, Third Floor Concord, NH 03301

       (e) On appeal:


       (f) In any post-conviction proceeding:


       (g) On appeal from any ruling against you in a post-conviction proceeding:




 16.    Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
        and at the same time?             Yes
                                            |)          No

 17.    Do you have any future sentence to serve after you complete the sentence for the Judgment that you are
        challenging?            Yes
                                  | |           No /
       (a) Ifso, give name and location of court that imposed the other sentence you will serve in the future:



       (b) Give the date the other sentence was imposed:
       (c) Give the length of the other sentence:
       (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
       sentence to be served in the future?          Yes
                                                       | |           No
                                                                      | j

                                                                                                                 Page 11 of 13
                    Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 11 of 12


AO 243(Rev.09/17)


 18.    TIMELINESS OF MOTION: If yourjudgment ofconviction became final over one year ago, you must explain
        why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*
        This motion is timely




    ♦ The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")as contained in 28 U.S.C. § 2255,
    paragraph 6, provides in part that:
       A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
       from the latest of-
           (1) the date on which the judgment of conviction became final;
           (2) the date on which the impediment to making a motion created by governmental action in violation of
           the Constitution or laws of the United States is removed, if the movant was prevented from making such a
           motion by such governmental action;
           (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
           been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
            review; or
           (4) the date on which the facts supporting the claim or claims presented could have been discovered
           through the exercise of due diligence.


                                                                                                                Page 12 of 13
                    Case 1:17-cr-00196-JD Document 54 Filed 06/21/19 Page 12 of 12


AO 243(Rev.09/17)




Therefore, movant asks that the Court erant the followine relief:

To reduce my sentence to a term of time served, or at most, to 24 months.


or any other relief to which movant may be entitled.




                                                                      Signature of Attorney (if any)




I declare(or certify, verify, or state) under penalty of peijury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on                            6/18/2019
                                                                                        (month, date, year)




Executed (signed)on                                                  (date)




                                                                                  Is/ William A. Bischoff
                                                                      Signature of Movant


If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.




                                                                                                                    Page 13 of 13
